                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)

TYRAN DOBBS                                     *

        Plaintiff                               *

v.                                              *

THOMAS TOWNSEND, et al.                         *

        Defendants                              *       Civil Action No.: 1:18-CV-339-RDB

*       *       *       *   *      *   *    *     *   *    *                            *       *
                       PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                          MOTION FOR SUMMARY JUDGMENT

        NOW COMES Plaintiff Tyran Dobbs, by and through his undersigned counsel, Anton

Iamele and IAMELE & IAMELE, LLP, who hereby opposes Defendant’s Motion for Summary

Judgment. Plaintiff Dobbs maintains that the factual record in this case, and the presumptions

that can reasonably be drawn therefrom, preclude any dispositive ruling in favor of Defendants

Thomas Townsend, Michael Pickett, and James Tippett.1 Plaintiff asserts that these Defendants

unlawfully arrested him and subjected him to deadly force at a time when they knew or

reasonably should have known that (1) he had not engaged in any criminal activity and (2) he did

not pose a threat to himself, police personnel or any third persons on the scene. There are also

disputes of fact in this case regarding Mr. Dobb’s conduct at the time of the subject occurrence

and identified as justification for the use of force. Finally, the contours of the Plaintiff’s rights




1
  Plaintiff initiated his action with an understanding that PFC Brian Reger had physically
participated in his arrest. During the course of discovery, however, he learned that this belief was
incorrect. Plaintiff does not oppose the portion of Defendants’ motion concerning PFC Brian
Reger only, and concedes that he should not be a party defendant in this action.
                                                    1
which were violated in the subject occurrence were sufficiently clear to the Defendants that there

can be no claim of qualified immunity in this case.

                Plaintiff states further Tyran Dobbs states further:

                                                        TABLE OF CONTENTS

I.         Additional factual background ................................................................................................ 3
      A.    Howard County Police knew or reasonably should have known that they were not
      responding to a hostage situation before the use of force at issue in this case. .......................... 3
      B.    Plaintiff Tyran Dobbs fully cooperated with the responding officers and was in the
      process of voluntarily exiting the apartment when he was struck by the L6 rounds. ............... 11
      C.    The use of the L6 in this case was contrary to Howard County Police training and
      protocols, and was simultaneously an unreasonable application of deadly force against an
      unarmed and non-resistive subject. ........................................................................................... 14
           1.       The L6 and its permitted use. ..................................................................................... 14
           2.   Officers Townsend and Pickett predetermined that the L6 would be fired at Plaintiff
           Dobbs when he was not actively resisting nor acting in an overtly aggressive manner. ...... 17
      D.     Whether Plaintiff Dobbs was attempting to reenter the apartment or actively resisting
      police commands is a matter of disputed fact. .......................................................................... 21
      E.     Even that Officer Pickett’s use of the L6 was warranted, arguendo, the manner in which
      it was aimed was unnecessary and unlawful............................................................................. 23
II.        Argument .............................................................................................................................. 24
      A.         Summary Judgment Standard ........................................................................................ 24
      B.         Excessive Force .............................................................................................................. 24
      C.         Qualified Immunity ........................................................................................................ 30
      D.         State Common Law Claims ........................................................................................... 34
      III.       Conclusion...................................................................................................................... 35

                                                LIST OF ATTACHED EXHIBITS
Exhibit No. 1                        Incident Report Authored by Officer Pugliese

Exhibit No. 2                        Deposition of Sergeant Thomas J. Townsend

Exhibit No. 3                        Deposition of Lieutenant Jason Baker

Exhibit No. 4                        Deposition of Joshua Mouton

Exhibit No. 5                        Deposition of Jennifer Reidy-Hall


                                                                           2
Exhibit No. 6        Deposition of James Tippett

Exhibit No. 7        Deposition of Brian Reger

Exhibit No. 8        Deposition of Michael Pickett

Exhibit No. 9        Photograph of Pickett’s Location

Exhibit No. 10       Photograph of Rear Sliding Door

Exhibit No. 11       Radio Communications

Exhibit No. 12       Deposition of Rodshell Ballew

Exhibit No. 13       Deposition of Thomas Dobbs

Exhibit No. 14       Handwritten Notes by Lieutenant Jason Baker

Exhibit No. 15       CAD Reports

Exhibit No. 16       Deposition of Tyran Dobbs

Exhibit No. 17       Tyran Dobb’s Answers to Interrogatories

Exhibit No. 18       DFC Garroway’s Report

Exhibit No. 19       Deposition of Sean Garroway

Exhibit No. 20       Transcript of Investigation

Exhibit No. 21       Use of Force Report Authored by Michael Pickett

Exhibit No. 22       Deposition of Brian Reger dated September 7, 2018

Exhibit No. 23       Photographs Depicting Tyran Dobbs’ Injuries

Exhibit No. 24       University of Maryland Medical Center Discharge Report

Exhibit No. 225      Howard County Fire Department Records

  I.   ADDITIONAL FACTUAL BACKGROUND

       A. Howard County Police knew or reasonably should have known that they were
          not responding to a hostage situation before the use of force at issue in this case.




                                              3
       This case concerns a police encounter that occurred at the Town and Country Apartment

Building in Ellicott City, Maryland on February 18, 2015. That day, at 4:12p.m., Howard County

Police dispatch “advised that a subject with a British accent had contacted MCAC and stated that

he had three hostages.” (Exhibit No. 1, Incident Report authored by Officer Pugliese) The

dispatcher further indicated that the caller reported his possession of a “loaded gun” and “several

bags of plastic explosives; “demanded $15,000 in cash be delivered in a red bag to 9107 Town

and Country Blvd Apt. B”; and stated that “when the money is delivered he will drop the

hostages off in three separate states” or alternatively “he would start executing the hostages at

[4:15 pm].” (Exhibit No. 1) This initial call was received from a “partial” Las Vegas telephone

number. (Id.) Patrol Officers immediately responded to the scene and established a perimeter

around the apartment building.

       Howard County tactical/SWAT officers were called out to the scene at 5:00 p.m. (Exhibit

No. 2, Deposition of Thomas J. Townsend, p. 67) Sergeant Ronald Jason Baker had supervision

responsibility for the deployed tactical teams. (Exhibit No. 3, Deposition of Lieutenant Jason

Baker, pp. 6-7) When he arrived at the scene of the subject encounter, he and the responding

Howard County police captain had “a conversation in the command post that [the call to Mr.

Dobbs apartment] could possibly be a swatting call or something of that nature.” (Exhibit No. 3,

pp. 65-66). He explained that “it was from early on we had had – started having those

conversations” based on concerns stemming from “the way the initial call came in”; the “fact

that the telephone number was incomplete”; the caller’s impossible demand that he paid the sum

of $15,000.00 by 4:15 pm; and the callers indication that upon payment he would drop the

hostages off in three separate states. (Exhibit No. 3, pp. 65-68)




                                                 4
       Staging officers were advised of “a possibility of explosives” and “probably three

hostages” inside of the apartment. (Exhibit No. 4, Deposition of Joshua Mouton, p. 17)

Lieutenant Jennifer Reidy-Hall, leader of the responding negotiation team, recalls being advised

that they “were responding for a possible hostage situation, and [she] remember[s] there being

some mention of some sort of bomb.” (Exhibit No. 5, Deposition of Jennifer Reidy-Hall, pp. 13-

16). The responding officers were advised that a male subject (Tyran Dobbs) was the potential

hostage taker and two females (Rodshell Ballew and Amelia Louise Friedman) and young child

(T.B.) were the potential hostages. (Exhibit No. 5, pp. 29-30; Exhibit No. 1, Incident Report

authored by Officer Pugliese)

       Responding officers had lingering concerns regarding the legitimacy of the call. Officer

Joshua Mouton, the primary negotiator, testified that when he took his position in the NOC,

negotiators “in the van” separately discussed the possibility that the call might be a swatting

incident. (Exhibit No. 4, pp. 57-58)

       Sergeant Townsend, Sergeant Baker, and Corporal Jacobs coordinated to the determine

“which team members [were] going to go to which locations.” (Exhibit No. 2, pp. 19-23)

Sergeant Townsend explained the operational hierarchy:

       [Each] team leader … would be in charge of the team and which location
       they’re at on the perimeter or around the structure. Sergeant Baker would
       have stayed at the command post. Information would be relayed to him,
       and they would disseminate that through command level that’s there and
       to the negotiators. Vice versa, negotiators would pass information to
       Sergeant Baker, who would then pass it over to team leaders.

(Exhibit No. 2, pp. 20-21) When negotiations were “going on, they would pass information of

how the negotiations were going on to [the deployed tactical teams].” (Exhibit No. 2, pp. 23-24)

Information was relayed between the teams over designated radio channels, by text messaging,

and calls on “departmental cellphone[s].” (Exhibit No. 2, pp. 27-29)

                                                 5
       Sergeant Townsend and his tactical team of Officers Pickett, Reger, Tippett and Ream

subsequently drove to the rear of the apartment complex in a “Bearcat”, which is “an armored

vehicle that sits on a Ford F-550 chassis.” (Exhibit No. 6, Deposition of James Tippett, pp. 45-

46; Exhibit No. 7, Deposition of Brian Reger, pp. 10-12; Exhibit No. 2, p. 35) In addition to

armor plating the Bearcat was fitted with “bullet-resistant” ballistics glass. (Exhibit No. 8,

Deposition Officer Michael Pickett, p. 35) Four spotlights, and armored turret and a “boom

system to breach doors, breach windows, [or] deploy phones, if needed…” were mounted on top

of the vehicle. (Exhibit No. 2, pp. 39-40)

       A transcript of radio transmissions prepared by the Howard County Police Department,

indicates that the Bearcat was in place behind the apartment complex at 5:56 pm. (Exhibit No. 2,

p. 81) The team positioned the vehicle approximately 30 feet from the apartment. (Exhibit No. 6,

Deposition of James Tippett, pp 45-46; See also Exhibit No. 7, p. 14 (“approximately 30 to 40

feet” between Bearcat and the Apartment.)) The relative position of the armored vehicle and the

point where officer Pickett eventually fired upon Plaintiff Dobbs are shown in an investigative

photograph that has been appended to this Opposition as Exhibit Number 9. The spotlights were

trained on the sliding glass door at the rear of the apartment. (Exhibit No. 2, pp. 86-87)

       In addition to the vehicles armor, Townsend, Pickett, Reger Pickett and Ream were

further protected by a ballistic vest with “a rifle rated plate, helmets, [and] headgear”. (Exhibit

No. 2, p. 33) They each carried night vision goggles, a pistol, and rifle fitted with a laser sighting

system. (Exhibit No. 2, pp. 33, 35)

       Sergeant Townsend maintained surveillance of the Dobbs apartment from its “front

passenger’s seat” of the Bearcat. (Exhibit No. 2, pp. 76-77. His view into the apartment was

limited by “Venetian blinds” hanging at the rear sliding glass door that were “60 percent closed.”



                                                  6
(Exhibit No. 2, pp. 81-86; Exhibit 10, photographs depicting rear slider). Officers Pickett, Tipett,

and Reger stationed themselves “right next to the Bearcat” on the passenger side in close enough

proximity with one another to have “direct verbal communication.” (Exhibit No. 7, pp. 14, 18)

The tactical team responding to the back of the apartment building was supported by Howard

County Police Officers Garroway and Cerrone, who were both counter-snipers. (Exhibit No. 7,

pp. 16-17)

       As mentioned in Defendants Motion for Summary Judgment, at approximately 6:00 pm,

Sergeant Townsend perceived movement inside of the apartment that he initially attributed to

Plaintiff Dobbs even though he “just can’t say who it [was].” (Exhibit No. 2, p. 98) This

promoted Townsend’s 6:05 pm radio transmission that has been transcribed as follows:

       Hey Doug just so you are aware the subject is moving around quite a bit inside,
       crawling around on the floor, just jumped up ran across the front of the slider
       going from our right to our left in the apartment, came back across slider now.
       This little girl just sat down on a chair and appears to be playing an Ipad now.

(Exhibit No. 11, Radio Communications compiled and transcribed by Howard County Police).

Sergeant Townsend explained at deposition, however, that the movement ended “up actually

being is that it was the little girl ended up running, and then sitting down in a chair. That’s what I

ended up believing the – well, the movement ended up being.” (Exhibit No. 2, pp. 101-102)

Sergeant Townsend has conceded that he recognized his misperception by 6:07 pm on the day of

the subject occurrence, forty minutes prior to the subject use of force. (Exhibit No. 2, pp. 105-

106; See also Exhibit No. 8, p. 49 (never personally observed the reported “low crawling” in the

apartment))

       There was no other visible evidence suggesting that there was an ongoing hostage

situation within the apartment. (Exhibit No. 2, pp. 102-104) From his vantage point near the

Bearcat, Officer Tippett observed the same female child, sitting on the couch watching television

                                                  7
or playing on an iPad as well as an adult female. (Exhibit No. 6, pp. 51-55) They “did not appear

to be hostages or being held against their will.” (Exhibit No. 6, pp. 54, 58) Officer Tippett has

explained that

       …. looking at them they didn’t – again, as I stated, they didn’t appear in distress
       so we all started talking. That’s when the group discussion start coming up. Like
       all right, this is odd. They don’t appear to be being held hostage, but obviously,
       we don’t know. We want to make contact with them. Eliminate them from the
       residence. Bring them to us and get more intel.

(Exhibit No. 6, pp. 54-56)

       At 6:14 pm, Sergeant Townsend asked command whether he should try to “call this girl

out to us”, and he was directed to wait for negotiators, who had “a cell phone number for the

older” female. (Exhibit No. 11) He advised the tactical team at the Bearcat that negotiators

would attempt contact. (Exhibit No. 6, p. 56) Rodshell Ballew was present in the apartment with

her daughter T.B. when she received a call from the negotiation team and was asked to exit

through the rear slider. (Exhibit No. 12, Deposition of Rodshell Ballew, pp. 24-25). This call

prompted Ms. Ballew to walk from her bedroom to the living room of the apartment where all

she could see “was a big, bright light.” (Exhibit No. 12, p. 25) At the time she was still on the

phone with police negotiators who asked, “Is that you walking?” (Id.) She responded in the

affirmative, summoned her daughter and exited the apartment through the rear sliding door.

(Exhibit No. 12, pp. 25-27) At 6:23 pm, Sergeant Townsend made the following radio

transmission: “Looks like #1 female putting on coat and coming out.” (Exhibit No. 11)

       According to the negotiation team, Rodshell Ballew and her daughter exited the

apartment “incredibly quickly” in a process that was estimated to be “twenty, thirty seconds.”

(Exhibit No. 5, Exhibit No. 4, pp. 26-27) The actions of Ms. Ballew and her daughter appeared

to be voluntary and without obstruction to members of the tactical team stationed behind the



                                                 8
apartment. (Exhibit No. 7, pp. 29-30; Exhibit No. 2, p. 122) Officer Reger reported that doubts

that the team was confronting a hostage “ran through his mind” when he observed Ms. Ballew

and her daughter readily exiting the apartment. (Exhibit No. 7, p. 33) Officer Tippett has testified

that he never believed that Ms. Ballew or her daughter were being held as hostages. (Exhibit No.

6, pp. 60, 64)

       When Ms. Ballew and T.B. exited through the rear slider of the apartment, the tactical

team “immediately loaded them up” into the Bearcat armored vehicle. (Exhibit No. 6, p. 9;

Exhibit No. 12, pp. 27-28) Corporal Townsend communicated from the scene to Officer Mouton

and the negotiation team, by telephone, that they “had” them. (Exhibit No. 4, pp. 50-51)

“Sergeant Townsend started debriefing them about what was going on inside the apartment.”

(Exhibit No. 6, p. 59) Ms. Bellew explained to Sergeant Townsend and the tactical team that no

hostages were being held in the apartment; she recounted the debriefing as follows:

       Well, they showed me a picture of [Tyran].

       And I said, “Yes, that’s my cousin.”

       They asked me was he holding any hostages.

       I said, “No.”

       They asked me what else he was doing.

       I said, “Well, he’s in there sleeping.”

       And they said, “Did he play any video games today?”

       I said, “No. He’s been sleeping all day.”

(Exhibit No. 12, pp. 28-29 (emphasis supplied), 50-53).

       Ms. Ballew further advised the officers that Tyran had remained in his room throughout

the day of the subject occurrence except for some occasions when he went to the bathroom.



                                                   9
Exhibit No. 12, pp. 56-57, 34-35)2 Officer Tippett, who was “standing at the rear of the Bearcat

kind of listening for any pertinent information”, recalls Ms. Ballew advising the officers in and

around the Bearcat that Mr. Dobbs had been in his bedroom for “extended period of time.”

(Exhibit No. 6, pp. 59, 61) Ms. Ballew unequivocally explained to the officers in the Bearcat that

neither she nor her daughter had been held in the apartment against their will at point in time on

February 18. (Exhibit No. 12, pp. 57-58). When expressly asked about weapons inside of the

apartment, Ms. Ballew advised Sergeant Townsend there was a shotgun in her “room tucked

away and [Tyran] knew nothing about. And there were no shells for it.” (Exhibit No. 12, p. 33).

Ms. Ballew’s report about the unloaded shotgun and no other apparent weapons within the

apartment was consistent with Thomas Dobbs’ separate communications with other officers at

the command location of the response.3

       Officer Tippett has explained his recollection of Ms. Ballew’s debriefing as follows:

       …. I don’t recall any questioning being directed at the child. I believe we were
       primarily focused on the adult female. But they made it pretty clear that they
       were—nothing kind of pointed to a hostage situation but nothing also—they


2
  Within in their Motion for Summary Judgment, Defendants repeatedly claim that Ms. Ballew
advised them that Mr. Dobbs was “smoking CDS in his bedroom throughout the day. This
allegation, which has no bearing on the issues on before this Honorable Court is disputed. Ms.
Ballew denies having any recollection of advising Sergeant Townsend that Plaintiff Dobbs had
been using marijuana on the date of the subject occurrence. (Exhibit No. 12, pp. 31)
3
  Thomas Dobbs arrived at the scene of the subject occurrence and parked his truck at the mini-
mart. (Exhibit No. 13, Deposition of Thomas Dobbs, pp. 30-31) Two Howard County Police
Department officers advised Mr. Dobbs of the situation and questioned him about weapons in the
apartment. (Exhibit No. 13, pp. 30-31) Mr. Dobbs recounted that “[he] told them there was one
shot gun, and I’m the only one that knew it was there.” (Exhibit No. 13, pp. 31-32) Mr. Dobbs
further denies that he made any mention of his son having a gun or suggesting that he possibly
could have obtained a gun. (Id.) Mr. Dobbs also advised the questioning officers that the shotgun
was kept behind a bunch of boxes in the master bedroom where Ms. Ballew and T.B. slept.
(Exhibit No. 13, pp. 23-24) Officer Mouton has indicated that he asked Thomas Dobbs whether
“there be any weapons in the house” and he responded “well, it’s possible” without any
indication about a specific type of weapon. (Exhibit No. 4, p. 16)


                                                10
       were unaware of what was going on inside that bedroom. They did say there was
       no weapons in clear view in the common area of the apartment….

(Exhibit No. 6, pp 60-61(emphasis supplied)) Sergeant Townsend contacted Sergeant Baker by

telephone and advised him of the conversation with Ms. Ballew. Baker made a made a

handwritten notation of this 6:25 telephone conversation that reads as follows: “Male subject and

girlfriend still inside. No explosives, unknown on guns.” Exhibit No. 14, Handwritten notes By

Lieutenant James Baker; Exhibit No. 3, p. 59-65). Howard County Police CAD reports also

reflect a radio broadcast: “2 Females, 1 Younger, 1 Older… Older saying Male subject and

girlfriend still inside. Both Female Subjs in back of Bearcat. Saying there are no explosives

inside, Unk on handguns. (Exhibit No. 15, CAD Report)

       Sergeant Baker was asked about the effect of the reports that had been relayed by

Sergeant Townsend during the course of his deposition as follows:

       Q:      All right. And based on the reporting from these two women who had
               been inside the apartment, there were no explosives inside –

       A:      And Right.

       Q:      – and again, they [had not] seen a gun at any point in time—

       A:      Right.

       Q:      -- did you have any concerns at this call may not have been legitimate?

       A:      Yes….

(Exhibit No. 3, p. 65)

       B. Plaintiff Tyran Dobbs fully cooperated with the responding officers and was in
          the process of voluntarily exiting the apartment when he was struck by the L6
          rounds.

       After Ms. Ballew and T.B. had exited the apartment, Officer Joshua Mouton contacted

Tyran Dobbs by telephone. Mr. Dobbs sounded “groggy or tired” and reported that he had been



                                                11
sleeping in his bedroom with his girlfriend. (Exhibit No. 4, p. 32) Officer Mouton explained to

Mr. Dobbs “that there were police outside because they were concerned about what was going on

inside.” (Exhibit No. 4, p. 33) During Officer Mouton’s “pretty short” conversation with Plaintiff

Dobbs, who remained “pretty calm”, agreed that he would get dressed and exit the apartment.

(Exhibit No. 4, pp. 34-35) Lieutenant Jennifer Reidy-Hall, who was listening to the ongoing

negotiations, perceived Mr. Dobbs to be “very agreeable” and compliant with all police

directives. (Exhibit No. 5, pp. 34, 68-69) In fact, she has identified Mr. Dobbs as “most

complaint subject” that she has ever encountered because “he said he would come out

immediately” when requested to exit the apartment. (Exhibit No. 5, pp. 65-66)

       The tactical team behind the apartment were notified that “negotiators were on the line

with [Plaintiff Dobbs].” (Exhibit No. 6, pp. 79-80) A 6:45 pm radio communication from the

tactical team evidence an understanding that Officer Mouton was the “primary negotiator”

communicating with Mr. Dobbs. (Exhibit No. 4, p. 14) Sergeant Townsend subsequently advised

the tactical team at the Bearact that “the negotiator said [Tyran Dobbs] was going to come out.”

(Exhibit No. 6, p. 69) Officer Pickett has indicted that “Staging Command” communicated that

“had [Tyran Dobbs] on the phone… and that he was going to step out at some point.” (Exhibit

No. 8, pp. 56-57, 66).

       After Plaintiff Dobbs agreed to exit the apartment, Mouton heard what he described as “a

lot of, um, scuffling sounds, or like movement” that lasted for “five or ten seconds” (Exhibit No.

4, pp. 53, 36-37) A CAD report entry reflects the negotiations teams report of what was

transpiring as follows: “Open line No Contact with Subj, Believe he is coming out at this time.”

(Exhibit No. 15) Plaintiff Dobbs then returned to the line and indicated that he was trying to go

outside. (Exhibit No. 4, pp.53) Immediately after being advised that Plaintiff Dobbs was



                                                12
attempting to exit the apartment, Mouton then heard what he perceived to be a female screaming

“really loud.” (Exhibit No. 4, pp. 54, 36-37) Officer Mouton explained when he heard on the

phone at the time of the shooting as follows:

               Um, I mean, at the end of the incident, there was—I thought— I
               wasn’t sure who it was, but it sounded like, um, I don’t know what,
               crying, but it sounded like gurgling, like gurgling, like it was a
               person, and there was a lot of weird noises, you know, maybe like
               a whimper or like a—there was all sorts of weird noise. I wasn’t
               sure what it was.

(Exhibit No. 4, p. 45) Officer Mouton heard Plaintiff Dobbs retrieving and putting on a t-shirt

and getting struck with the rounds fired from Officer Pickett’s L6.

       The timing of this sequence of events was addressed at Jennifer Reidy-Hall’s deposition:

       Q:      When you say it happened very quickly, that was from the time that you
               first made contact with [Tyran Dobbs] and he said he was going to come
               outside until the time at which you came to understand the situation was
               over. When they said, L6 deployed?

       A:      Yes.

       Q:      So it’s correct that during that window of time, you and Lieutenant Price
               [did not] even have sufficient time to articulate a plan of action of what
               was going to happen next?

       A:      Yeah. I mean, unfortunately, I just don’t recall how much consideration
               we had.

                      Um, normally what we’ll try to do is relay an arrest plan to the
               person we’re on the phone with ….

       *              *               *

       Q:      And in this particular situation, there wasn’t even time to have that
               conversation before you learned of the L6 deployment?

       A:      Not that I remember.

(Exhibit No. 5, pp. 72-73)




                                                13
       C. The use of the L6 in this case was contrary to Howard County Police training
          and protocols, and was simultaneously an unreasonable application of deadly
          force against an unarmed and non-resistive subject.

               1. The L6 and its permitted use.

       The L6 weapon system is capable of firing “different types of ammunition” including the

“impact munition” that were fired at Plaintiff Dobbs. (Exhibit No. 8, p. 9). These rounds are

discharged by chemical propellants “similar to a conventional firearm.” (Exhibit No. 8, pp. 9-10)

The effective distance of the L6, i.e. the range at which the weapon is still accurate, is fifty yards.

(Exhibit No. 8, pp. 103-104) Officer Michael Pickett has offered that generally “where you aim

is the location where the baton goes.” (Exhibit No. 8, pp. 14-15) The L6 is sufficiently precise

that an operator could take aim at an individual’s arms or legs and expect to strike the targeted

appendages. (Exhibit No. 6, pp. 26-27) Moreover, when fired the L6 “doesn’t kick (recoil) like a

rifle or even a handgun would.” (Exhibit No. 8, p. 82)

       Officer Pickett’s L6 had also been fitted with an upgraded laser sighting system that was

installed and zeroed in February of 2015, shortly before the subject occurrence. (Exhibit No. 8,

pp 16-19). This system included two “separate sites that are mounted together”, a “visible laser”

providing “nighttime capability” and a “red dot” that visualized through an attached reticle that

functioned like “crosshairs” in a scope. (Id.) During a range firing exercise when the system was

being installed, Officer Pickett struck five of five targets from three yards out, five of five targets

from seven yards out, five of five targets from ten yards out, five of five targets from fifteen

yards out, and ten targets from twenty-five yards out. (Exhibit No. 8, p. 15)

       While the L6 is characterized in the Defendant’s Motion as a “less lethal” weapon, the

impact of the “plastic/rubber batons” was and is commonly understood to be more violent than

other similarly designated weapons/tactics. See e.g. Phillips v. Community Insurance Corp., 678


                                                  14
F.3d 513, 521 (2012) (“The record establishes that the force exerted by an SL6 bullet is roughly

comparable to a projectile from a bean-bag shotgun. Other courts of appeals have observed that

baton launchers and similar ‘impact weapons’ employ a substantially greater degree of force than

other weapons categorized as ‘less lethal’ such as pepper spray, tasers, or pain compliance

techniques.”) Officer Pickett had personally fired L6 “rubber batons to break… doors.” (Exhibit

No. 8, pp. 11-12) Accordingly, the Howard County Police Department had restricted the manner

its tactical officers were permitted to target the L6. (Exhibit No. 8, p. 22).

       Officer Pickett has conceded his understanding that he was only permitted to aim the L6

at an individual’s “center mass, stomach area, arms and legs” and that he had been specifically

taught not the fire at that person’s head, neck, sternum (which he characterized as chest or heart).

(Exhibit No. 8, p. 79) Because the “tactical team” had talked “about it a lot during training and

stuff”, he understood in 2015 the head, back and sternum were “prohibited areas at which [he]

could not fire the L6.” (Exhibit No. 8, pp. 104-105; see also Exhibit No. 2, Deposition of

Thomas Townsend, p 42 (When targeting L6 officers “[l]ooking for abdomen area. You want to

stay away from the head, neck, sternum, spine and groin.”)) Sergeant Townsend explained that

the training was only for “certain weapon systems” including the L6 and stated: “You want to

avoid these areas because, again, it is potential of being a lethal strike.” (Exhibit No. 2, pp. 43-

44)

       Moreover, the circumstances in which a Howard County police officer may permissibly

fire an L6 are limited. Officer Pickett testified at deposition that “from day one of the Academy,

[Howard County Police Officers] learn the basic use of force, which has the Continuum, the

levels, and what tools [officers] can and can’t use as the force goes up or comes down.” (Exhibit

No. 8, p. 20) He explained this continuum as follows:



                                                  15
       So basically, it starts out like low-level, like talking to someone. Giving
       commands. That would be just dialogue.

       And then for whatever reason, if an arrest or apprehension has to be made, then
       the person … just doesn’t listen to your commands that’s like passive [resistance],
       like they just stand there.

       If they try to leave when they’re under arrest or need to be taken into custody,
       that’s like what we call active resistance, where he’s trying to leave, or not be
       arrested or taken into custody.

       And then if they actually assault you were someone else to try to get away, that’s
       active aggression, so as we go up, it gets higher, which different tools can be
       used.

       And then the highest is deadly threat, deadly force by them that we can return and
       use a handgun or any other deadly force.

(Exhibit No. 8, pp. 20-21, L 18-14) Officer Pickett’s testimony regarding the Howard County

Police Department’s adherence to the Use of Force was consistent with testimony offer by

Townsend, Tippett, and Reger.4 Officer Pickett explained that “it was always understood [that] at

least active resistance, generally some kind of overt aggressive act before [the tactical team]

would use [the L6].” (Exhibit No. 8, p. 22) Upon further questioning, he indicated that use of an

L6 was permitted when officers were confronted with behavior that fell between active

resistance (i.e. “you tell someone they’re under arrest, and they run away, or they do something

overt to deny you the arrest”) and active aggression (i.e. “you tell them they’re under arrest and

they try to punch you in the face… like where they actually do something aggressive more than


4
  Officer Tippett essentially echoed the testimony. (Exhibit No. 6, Deposition of James Tippett,
pp. 21-24) Sergeant Townsend acknowledged the Howard County SWAT trained on the Use of
Force Continuum. (Exhibit No. 2, p. 48) PFC Brian Reger likewise testified that Howard County
tactical officers were bound by the Use of Force Continuum, and he explained that the
“permissible use of force is determined by the amount of force that a subject would” direct at
police. (Exhibit No.7, pp. 7-8) The prompting force would be measured in terms of (1) “passive
resistance” which he described as ignoring commands; (2) “active resistance” which he
described as “pulling away from an officer’s attempt to control you”; (3) “active aggression”
which is an “assault”; and (4) “deadly force which is self-explanatory. (Exhibit No. 7, pp. 7-8)

                                                 16
just trying to get away”) on the continuum. (Exhibit No. 8, p. 25; See also Exhibit No. 6, pp.

24-25 (testifying that (1) “when he first got on the tactical team” utilization of lee lethal rounds

was permitted when tactical officers encountered an actively resisting subject; (2) at present

utilization of less lethal rounds is permitted when officers encountered an active aggression; and

(3) he was unable to identify which protocol controlled at the time of the subject occurrence)

               2. Officers Townsend and Pickett predetermined that the L6 would be fired
                  at Plaintiff Dobbs when he was not actively resisting nor acting in an
                  overtly aggressive manner.

       Plaintiff Dobbs first learned about the police response to his apartment when he received

Officer Mouton’s telephone call. (Exhibit No. 16, Deposition of Tyran Dobbs, pp. 36-37). Mr.

Dobbs woke his girlfriend Amelia, advised her to get dressed, and then walked out of his

bedroom to gather some clothing because he “didn’t have anything on.” (Exhibit No. 16, p. 38)

He described what then transpired at his deposition as follows:

       I told her to put some clothes on and get dressed. I told her the police [were]
       there. I said, we have to leave out [of] the house. And I went to go to the kitchen
       to look for some pants. That’s what I first encountered the officers.

       And I got to the end of the hallway. And I didn’t know they were in the back
       there, so it kind of surprised me.

       I stopped when I [observed] them, because I [observed] like lights and I
       [observed]—I [observed] a couple of officers like in the darkness like behind the
       bushes and all throughout the back porch. I don’t know how many. I [observed]
       the lasers and stuff.

       So I stopped. And they were yelling I think, hands in the air, hands in the air. And
       I told them, I said, I was just on the phone with an officer. I said, I’m getting my
       clothes. I said my girlfriends in the back. I said I’m going to get my girlfriend.

       So I turned around to get Amelia. And I went back in the room. And I just-at that
       point, she was already dressed. I just grabbed a shirt and I told her, come on. I
       told her to get behind me. And we made our way to the living room.




                                                 17
       But this time when I got to the end of the hallway, before I knew it, I got hit with
       something in my face, in my eye. I couldn’t see anything. I stumbled back and I
       felt another impact to my ribs. And I fell down.

(Exhibit No. 16, pp. 48-50, 68-69; Exhibit No. 17, Tyran Dobbs’ Answers to Interrogatories,

Answer 9; Exhibit No. 16, p. 53 (repeating that he was shot in the eye first and then in the ribs)).

       Plaintiff Dobbs denies that he stepped out onto the patio or reentered the apartment

before the L6 had been fired at him. (Exhibit No. 16, p. 61; Exhibit No. 17, Answer 9) He has

explained that at the time that he first “stopped”, when “[he] was looking at everything”, he was

still inside of his apartment. (Exhibit No. 16, pp. 56-58) Officer Pickett testified at deposition

that this was the first occasion that he observed Plaintiff Dobbs. (Exhibit No. 8, p. 66). Officer

Pickett explained that Plaintiff Dobbs, who “[came] to the door with a phone in one hand and a

cigarette in the other” “was wearing either like shorts, or boxer shorts…. And he didn’t have a

shirt on at all.” (Exhibit No. 8, p. 68) From Officer Pickett’s vantage point, Mr. Dobbs “appeared

to be on the phone, but [he] couldn’t hear what he was saying.” (Id.)

       For purpose of justifying his use of force, Officer Pickett now maintains that at the time

of this first sighting Plaintiff Dobbs had “stepped out on…the patio, concrete pad, but he never

stepped off the pad…” (Exhibit No. 8, p. 69) This assertion is inconsistent, however, with a

transcript of 6:45 radio communication stating that Plaintiff Dobbs was “at the backdoor inside

the apartment.” (Exhibit No. 5, pp. 57-59, 61 (emphasis supplied)) Sergeant Townsend has

acknowledged that at the time of the 6:45 radio transmission, Plaintiff Dobbs was still inside of

the apartment. (Exhibit No. 2, pp. 130-133)

       Officer Tippett also had occasion to visualize Mr. Dobbs on this first occasion when he

“exposed himself to the open area of the slider where [the tactical team could] see him.” (Exhibit

No. 6, pp. 70, 73) He explained: “And then I remember at one point Mr. Dobbs kind of walked to



                                                 18
that slider that we were facing in plain view to us. It appeared that he was on the phone….”

(Exhibit No. 6, p. 69) Officer Tippet has testified that Plaintiff Dobbs had a cell phone in one

hand and a cigarette in the other and “he didn’t appear to be armed.” (Exhibit No. 6, pp. 74-75;

see also Exhibit No. 8, p. 67) He believed Plaintiff Dobbs “to be on the phone with negotiators”

because notice that “negotiators were on the line with [Mr. Dobbs]” was “passed” to the tactical

team “before or after that first exposure.” (Exhibit No. 6, pp. 67, 80) Officer Tippett has testified

that it is possible that “[Mr. Dobbs] didn’t actually walk onto the patio at all” and “[h]e could

have been a foot or two … inside the doorway.” (Exhibit No. 6, pp. 75-76)

       Officer Sean Garroway recounted the happenings as follows: “[t]he male walked towards

the rear slider with a cell phone in hand…the male stood at the threshold of the rear door...”

(Exhibit No. 18, DFC Garroway Report; see also Exhibit No. 19, Deposition of Sean Garroway,

pp. 79-80) Sean Garroway was unable to state whether Tyran Dobbs was immediately outside of

the threshold or immediately inside of the threshold at the time. (Exhibit No. 19, pp. 80-82)

       When Plaintiff “moved to the left” he was no longer visible in the slider. (Exhibit No. 6,

pp. 70, 73). While Plaintiff Dobbs was briefly away from the door, Townsend and Pickett

predetermined that he would be fired upon with the L6. This decision was addressed during the

following portion of Officer Pickett’s deposition:

                       So we had a conversation between the first and second time [that
               Officer Pickett observed Plaintiff Dobbs on the scene] that if he was going
               to go back in, we were going to deploy it.

               There wasn’t a conversation while he was outside, to deploy it.

       Q:      So that conversation would have happened during that window of time
               that Mr. Dobbs was not visible to you?

       A:      Right.




                                                 19
       Q:      And that conversation was between you and Corporal Townsend, just the
               two of you, is that correct?

       A:      Correct.

       Q:      And it was [Sergeant Townsend] who gave you the directive to deploy the
               L6 the next time [Plaintiff Dobbs] came to the door?

       A: Right.

(Exhibit No. 8, pp. 75-76, 106-108) Sergeant Townsend has also conceded that “[he] told Pickett

we’re not going to allow him to go back inside… so I told him when he comes out again if he

doesn’t follow commands we’ll deploy the L-6.” (Exhibit No. 2, p. 133)

       Officer Pickett was unable to pinpoint exactly how much time elapsed between the first

occasion that he observed Plaintiff Dobbs and the second occasion that he observed Plaintiff

Dobbs but stated it “wasn’t very long.” (Exhibit No. 8, p. 72-73)5 Plaintiff Dobbs next

approached the sliding glass door “he came out with the phone, kind of same as before, except he

had a t-short on this time.” (Exhibit No. 8, p. 77) Officer Pickett explained the events that

culminated in firing of the L6 as follows:

             So he was again, standing there with the phone. There were commands to
       come out….

               It looked like he wasn’t going to comply. He’s just like the first time. He
       started taking a step back towards the open door, and as he took that step to go
       back inside, I deployed the L6.

(Exhibit No. 8, 77) This interaction was partially recorded by “two civilians”, and the recording

indicates that only seven to eight seconds transpired between the time of the first command




5
  Officer Pickett testified that he only observed Tyran Dobbs on two occasions, the first time he
was at the door and we he subsequently fired at him with the L6. (Exhibit No. 8, p. 73) Officer
Tippett has indicated, however, that he may have observed Plaintiff Dobbs during a “very, very
brief [intervening] exposure at the slider.” (Exhibit No. 6, p. 82) Officer Tippett does not believe
that Mr. Dobbs stepped out onto the patio during this second exposure. (Exhibit No. 6, p. 84)
                                                 20
issued to Plaintiff Dobbs and the deployment of the L6. The audio from the video recording, in

which the tactical officers but no Plaintiff Dobbs can be seen, was distilled by Howard County

Police investigators as follows:

           •   Commands can be heard from officers at the Bearcat toward the residence
               as following:
               o Inaudible but vocal statements from :01 through :04 (seconds)
               o :05 – What was that again?
               o :06 – Put both hands up
               o :08 – Alright man put your hands up
               o :10 – Put your hands up
               o :11 – Put em up, put em up (from Bearcat PA) and multiple other
                   commands that are inaudible from other officers
               o :13 – Deployment of first and second L6 rounds
               o :14-Crying/moaning coming from residence

(Attached Exhibit No. 20, Transcript of Howard County Police Department Investigation, pp.

2529-2530) Significantly, none of the officers on the scene advised Plaintiff Dobbs that he was

under arrest or that they intended to use force before the L6 was fired at him. (Exhibit No. 8, pp.

112-113) At 6:46, within a minute of the tactical officers first sighting of Plaintiff Dobbs, the use

of the L6 had been broadcast by radio transmission. (Attached Exhibit No. 11).

       D. Whether Plaintiff Dobbs was attempting to reenter the apartment or actively
          resisting police commands is a matter of disputed fact.

       Officer Pickett has offered that the “active resistance” justifying his use of the L6 was

Plaintiff Dobbs’ act of stepping “back towards the house when he was told to come toward us.”

(Exhibit No. 8, pp. 94-96; Exhibit No. 21, Use of Force Report authored by Michael Pickett). He

described Plaintiff Dobbs engaged in an activity that he perceived as “taking a step back towards

the open door” without turning around at any point in time. (Exhibit No. 8, p. 77-80; Exhibit No.

2, pp. 143-146) Whether this physical retreat or any active resistance actually occurred is matter

of dispute amongst the tactical officers behind the residence.




                                                 21
       Officer Tippet who was immediately next to the Reger and Pickett has explained the

events culminating in the firing of the L6 as follows:

               I remember him being partially in the slider, partially outside of the
               slider, no more than a step outside the slider, and we gave him
               commands to come to us, to put his hands up. He kind of did what
               he had done previously, which is, to me, it was clear that he was
               acknowledging us but still not complying with us. He didn’t put his
               hands up. He didn’t walk towards us.

               At that point, after, again what felt like a few seconds, several
               seconds, I don’t know what the time was, Pickett discharged his
               L6. I heard two. I could hear that he discharged two rounds form
               his L6. Mr. Dobbs fell backward, kind of in the area of the slider.
               He began kind of screaming loudly. He was face down.

(Exhibit No. 6, pp. 85-86) Officer Tippett has testified that at the time of the shooting Plaintiff

Dobbs was directly oriented towards the Bearcat, had not turned, and was not “making any

movement to go backward”, and “he was standing still.” (Exhibit No. 6, pp. 85-86)

       Officer Reger, who was “within arm’s reach” of Officer Pickett when the L6 was fired,

has testified in a contrary fashion that Plaintiff Dobbs “bladed” his body or “turned and it

appeared as though he was going back inside the apartment through the sliding glass door.”

(Exhibit No. 7, pp. 42-47) He has nevertheless acknowledged that he never observed any

behavior by Plaintiff Dobbs that he deemed to amount to “passive resistance”, “active resistance”

or “active aggression” at the scene of the occurrence. (Exhibit No. 7, pp. 57-58)6 .Officer Reger

has also conceded that he never observed Mr. Dobbs to be in possession of an object that he

would have perceived to be a weapon on the scene, nor did he see him posturing in a manner that

caused him to believe he was armed. (Id.)




6
  Officer Reger later changed this testimony by way of an errata sheet. Upon being re-deposed he
claimed he believed Plaintiff’s act of turning 90 degrees toward the rear sliding door amounted
to active resistance. (Exhibit No. 22, Second Deposition of Brian Reger, pp. 7-8)
                                                 22
       E. Even that Officer Pickett’s use of the L6 was warranted, arguendo, the manner
          in which it was aimed was unnecessary and unlawful.

       Officer Pickett explained what a double tap is “[t]he only gap – because a central firearm

you can go bang-bang. This one cycles, so it goes bang, click, bang…. It takes a little longer for

that second one, so it’s not as fast as a conventional handgun shot like a bang-bang. It’s going to

be slower.” (Exhibit No. 8, p. 81) Sergeant Townsend testified that when the L-6 is fired, you

can hear “[a] pop, and then the cylinders will start. They’ll rotate for the next round.” (Exhibit

No. 2, pp. 167) Officer Pickett claims that he “double-tapped” the shots in quick succession.

(Exhibit No. 8, p. 81). Sergeant Townsend has testified, however, that the interval between the

shots was sufficiently long in duration that he had time to turn and begin to disembark from

Bearcat before he heard the follow-up shot. (Exhibit No. 2, pp. 168, 170-71) Neither Townsend

nor Pickett have offered any testimony that Plaintiff Dobbs was actively resisting when the

second shot was fired. Because Officer Pickett testified that Tyran Dobbs “went to the ground.

Kind of like almost sat down, best way to described it” after being struck by the L6, there is no

factual justification for the second shot. (Exhibit No. 8, p. 83)7

       The record also demonstrates that Officer Pickett knowingly aimed at areas of Plaintiff

Dobbs’ body that he understood to be prohibited from targeting. It is a matter of undisputed fact

that the baton rounds fired from the laser sighted weapon at close range struck Plaintiff Dobbs in

the central portion of his face and left anterior chest/sternum area. (Exhibit No. 23, Photographs




7
  Officer Townsend denies that L6 baton had any effect on Plaintiff Dobbs. Sergeant Townsend
claims that the initial shot strike Tyran Dobbs in the “abdomen area.” (Exhibit No. 2, pp. 167-68)
Sergeant Townsend testified that the initial strike had “limited effect” on Tyran Dobbs. (Exhibit
No. 2, pp. 169) During his deposition, Sergeant Townsend elaborated on what he meant by
“limited effect,” “we didn’t get what I expected to happen, buckling him and having him go to
the ground.” (Exhibit No. 2, pp. 169-70) Sergeant Townsend further testified that Tyran Dobbs
did not move in response to being struck by the first round. (Exhibit No. 2, pp. 170)
                                                  23
of wounds). As a result of being struck by the rounds, Plaintiff Dobbs suffered serious injuries

including “highly comminuted fractures of the anterior, medial and lateral wall of the left maxilla

and nasal bones” “anterior left medial and lateral orbital walls” and inferior left ethmoid air cell”,

as well as, a fracture of his T6 rib and pulmonary contusions. (Exhibit No. 24, Redacted

Discharge Report from University of Maryland Shock Trauma Center). His injuries necessitated

inpatient hospitalization that spanned three days.

 II.   ARGUMENT

       A. Summary Judgment Standard

       The Honorable Court’s role under Rule 56 is limited to assessing the threshold issue of

whether a genuine issue exists as to material facts requiring a trial. Anderson Liberty v. Lobby,

Inc., 477 U.S. 242, 249 (1986). In the context of this evaluation, the evidence of the non-moving

party is to be believed as true, all doubts will be resolved against the moving party, all evidence

will be construed in the light most favorable to the non-moving party, and all reasonable

inferences will be drawn in the non-moving party’s favor. See, Hunt v. Cromartie, 526 U.S. 541,

550-55 (1999); see also Anderson Liberty, 477 U.S. at 255. “In conducting this review, ‘it is not

[the Court’s] job to weight the evidence.’” Meyers v. Baltimore County, Md., 713 F. 3d 723, 730

(4th Cir. 2013) (quoting Gray v. Spillman, 925 F. 2d 90, 95 (4th Cir. 1991)). “Summary

Judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson Liberty,

477 U.S. at 248.

       B. Excessive Force

       The Fourth Amendment’s prohibition against unreasonable seizures protects not only

against arrests made without probable cause, but also against the use of excessive force in making



                                                  24
arrests that are themselves supported by probable cause. See Tennessee v. Garner, 471 U.S. 1, 7-

8, 105 S.CT. 1694, 85 L.Ed. 2d 1 (1985) (Court flatly rejected the suggestion that the Fourth

Amendment’s reasonableness requirement is satisfied so long as the seizure itself is supported by

probable cause, holding that the reasonableness of a seizure depends not only on when it was made

but also on how it was carried out); See also Graham v. Connor, 490 U.S. 386, 395, 104 L. Ed. 2d

443, 109 S. Ct. 1865 (1989) (Claims that law enforcement officers used excessive force when

making an arrest "should be analyzed under the Fourth Amendment."); Jenkins v. Averett, 424

F.2d 1228, 1232 (4th Cir. 1970) (Fourth Amendment provides constitutional protection against

use of excessive force during arrest that is vindicable through § 1983).

       Reasonableness in the context of an excessive force claim is determined by the “facts and

circumstances of each particular case, including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S. at 396. The “inquiry

into the reasonableness of the force also requires [a Court] to ‘consider the facts at the moment

that the challenged force was employed’ ‘with an eye toward the proportionality of the force in

light of all the circumstances.’” Yates v. Terry, 817 F.3d 877, 885 (4th Cir. 2016) (emphasis

supplied) (quoting Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015)).

       Defendants contend that the first Graham factor should be weighed in their favor because

the terms of “hostages”, “explosives” and “gun” were uttered during the fraudulent call that

prompted the subject encounter. For purposes of their argument, Defendants gloss over the

significant happening that occurred after the time of that call and before the moment of challenged

force. When Sergeant Townsend directed Officer Picket to fire the L6 at or around 6:45pm and




                                                25
when Officer Picket later fired upon Plaintiff Dobbs at or about 6:46 pm, the responding tactical

officers on the scene new or reasonably should have known that no criminal enterprise was afoot.

       By their own admission, at the time of their initial response to the residence, Howard

County Police officers understood that they might be responding to a “swatting call or something

of that nature.” There was no visible evidence indicative of an ongoing hostage during the period

when tactical officers were situated behind the apartment. Ms. Ballew and her daughter, who were

both purported to be hostages, had walked out of building immediately upon being summoned by

negotiators. By 6:23pm, Ms. Ballew had expressly advised Sergeant Townsend that there were no

explosives in the apartment and that no one had been held hostage in the apartment. She had also

explained to the tactical officers that the only weapon on the premises was an unloaded shotgun,

about which Plaintiff Dobbs had no knowledge.

       When negotiators subsequently contacted Plaintiff Dobbs, his response was consistent with

Ms. Ballew’s report that he had been asleep in his bedroom throughout the day. Plaintiff Dobbs,

who negotiators have described as calm and cooperative, immediately agreed that he would get

dressed and exit the apartment. Tactical officers were notified of this development. Consistent with

his agreement, Mr. Dobbs emerged from his bedroom at which point he was observed through the

rear door wearing only boxer shorts. He did not appear to be armed and tactical officers assumed

that he was still talking to the negotiating team. Mr. Dobbs then put on a t-shirt and at

approximately 6:46pm he emerged from the backdoor of the apartment. Because these happening

are dispositive of any criminal occurrence, the first Graham factor should be weighed in favor of

Plaintiff Dobbs.

       The second Graham factor requires this Court to evaluate what, if any, immediate threat

Plaintiff Dobbs posed to responding police officers or others located in the vicinity of the



                                                26
occurrence. Defendants have no legitimate claim of a perceived threat directed at them. When the

L6 was fired, the responding tactical officers were stationed in and around an armored vehicle that

was mounted with an armored turret and ballistic glass. These officers, who were separately

protected by “rifle rated” body armor, each carried a laser sighted rifle and pistol. Their personal

protection was fortified by counter snipers who were also present on the scene with laser sighted

rifles. They were all stationed away from Plaintiff Dobbs in a position of relative safety. By

comparison, Plaintiff Dobbs was wearing a t-shirt and a pair of boxer shorts. The only objects on

his person were a cellular telephone and at one point a cigarette. As has been acknowledged by

Officers Tippett and Reger, there was no indication that he was armed nor was there any legitimate

reason to believe that he might be carrying a weapon. There also is no indication in this case that

Plaintiff Dobbs took up a fighting stance or acted in an overtly aggressive manner toward any

tactical officers.

        In the absence of any legitimate claim that Plaintiff Dobbs threatened their safety, the

Defendants maintain that Plaintiff Dobs could possibly have posed some nebulous threat to his

girlfriend who was then believed to be in his bedroom. Because she was not present in the vicinity

of the shooting, however, there is no basis to conclude that this threat was immediate. Nor is there

any basis to conclude that potentially lethal force was necessary to abate such a threat. At the very

least, the issue is a matter of disputed fact. Consideration of the evidence in the light most favorable

to Plaintiff Dobbs, does not support an inference that Dobbs was a danger to the defendant officers

and/or any third persons at the time the L6 was discharged.

        The third and final Graham factor, requires this Court to consider whether Plaintiff Dobbs

was actively resting arrest and/or attempting to flee efforts to be detained at the moment force was

used. Because Defendants Townsend and Pickett reached a decision that the L6 would be fired at



                                                  27
Plaintiff Dobbs before emerged from the apartment, their argument that he was somehow actively

resisting arrest should be received with skepticism. The predetermination vitiates any claim that

was a tense, uncertain, and rapidly evolving situation that required split-second decisions. The

record evidence does not support their claim that Plaintiff Dobbs was acting erratically or walking

in and out of the apartment. Rather, it supports a conclusion that tactical officers observed Plaintiff

Dobbs within the apartment while he was retrieving his clothing, then observed him attempting to

exit the apartment once he had done so, and finally fired upon him less than ten seconds after he

had been directed to put his hands up as he attempted to exit the apartment.

       There is no record evidence from which it may be reasonably inferred that Plaintiff Dobbs

was attempting to assault the tactical officers or run at that moment in time. In the absence of any

evidence of overt resistance, Defendants maintain that Plaintiff Dobbs act of stepping backward

to reenter the apartment constituted active resistance. However, their assertions are inconsistent

with Officer Tippett’s admission that Plaintiff Dobbs was standing still when the L6 was fired, and

Officer Reger’s initial testimony that he had not observed any conduct by Plaintiff Dobbs that

amounted to active resistance. The argument is also inconsistent with police testimony indicating

that Plaintiff Dobbs did not appear to be armed, was facing the officers and had not turned around

at any point in time. To the extent that Tyran Dobbs perceived conduct, i.e. not following order

and placing his hands in the air and/or taking a step backwards, could be considered “resistance”

at all, it would have been passive noncompliance, not the nature of a resisting that would have

warranted an escalation of force. Sergeant Townsend and Officer Pickett have both conceded that

that L6 could not be lawfully fired in such circumstances.

       Application of the Graham factors, with a consideration of the record evidence in the

light most favorable to Plaintiff Dobbs, compels a conclusion that the force was not objectively



                                                  28
reasonable in light of the totality of the circumstances in the case. See Jones v. Buchanan, 325

F.3d 520, 532 (4th Cir. 2003) (courts have consistently held that “officers using unnecessary,

gratuitous, and disproportionate force to seize a secured, unarmed citizen, do not act in an

objectively reasonable manner…”) Because the determination of reasonableness depends on a

determination of what version of events and/or what combination of facts is to be believed, there

must be a trial on the excessive force action asserted under 42 U.S.C. § 1983 and for violation of

Maryland State rights against Officer Pickett and Corporal Townsend.8

       Immediately following the deployment of the L6 rounds, Tyran Dobbs went to the ground.

Tyran Dobbs was essentially incapacitated as a result of being struck by the L6 rounds. Howard

County Fire Department personnel noted that Tyran Dobbs was “initially altered to time and place”

and “pt’s nose suffered significant trauma resulting a rupture type injury of the soft tissue exposing

bone/cartilage.” (Exhibit No. 25, Howard County Fire Department Records) Officer Tippett

approached Tyran Dobbs to move him out of the threshold of the sliding door. (Exhibit No. 6, p.

97) Officer Tippett then placed Tyran Dobbs’ hands behind his back and placed flex cuffs on him.

(Exhibit No. 6, p. 98-99) Given all of the aforementioned facts and circumstances prior to the

discharge of the L6 Howard County Police officers, including Officer Tippett, knew or should

have known that Tyran Dobbs was not a suspect and that the phone call was the result of swatting.

Additionally, immediately upon approaching Tyran Dobbs, Officer Tippett noted that Tyran



8
  The Maryland Declaration of Rights is the rule of law which secures the liberty interests of
citizens residing in this State and mirrors the federal Constitution. See Beeman v. Department of
Health and Mental Hygiene, 107 Md. App. 122, 666 A.2d 1314, 1323 (1995) (“state
constitutional rights are... considered in pari materia with their federal counterparts.”); Kirch v.
Prince George’s County, 331 Md. 89, 626 A.2d 372, cert. denied, 510 U.S. 1011, 114 S.CT. 600
(1993). “Excessive force in making an arrest is a violation of [Maryland Constitution,
Declaration of Rights] Article 24, for which a civil claim for damages may lie.” Tavakoli-nouri
v. State, 139 Md. App 716, 730 (2001).

                                                 29
Dobbs did not resist at all. (Exhibit No. 6, p. 98) Furthermore, it was apparent immediately that

Ms. Friedman was not a hostage and that there were no explosives. Officer Tippett testified, that

the apartment was very small, and officers would move very quickly to clear the apartment.

(Exhibit No. 6, p. 99-100) Given the circumstances, Officer Tippett’s action in physically arresting

Plaintiff Dobbs was unlawful.

       C. Qualified Immunity

        “Qualified immunity balances two important interests-the need to hold public officials

accountable when the exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson v. C

F.allahan, 555 U.S. 223, 231, 129 S.Ct. 808 (2009); Harlow v. Fitzgerald, 475 you. S. 800, 818,

102 S.Ct. 2727 (1982) (qualified immunity protects government officials “from liability for civil

damages in so far as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.”) Defendants maintain that they are

entitled to the protection of this immunity because “neither the Supreme Court nor the Court of

Appeal for the Fourth Circuit has established parameters for the use of baton rounds….” (Motion

for Summary Judgment, p. 22) However, a case directly on point is not required for a right to be

clearly established and “officials can still be on notice that their conduct violates established law

even in novel factual circumstances.” Hope v. Peizer, 536 U.S. 730, 741, 122 S. Ct. 2508 (2002)9




9
  See also White v. Pauly, 580 U.S. ____, 137 S.Ct. 548, 551 (2017) (per curiam) (“this Court’s
caselaw does not require a case directly on point for the right to be clearly established.”) Safford
Unified School District v. Redding, 557 U.S. 364, 129 S. Ct. 2633, 2643 (2009) (“There is no need
that the very action in question [have] previously been held unlawful.”) Meyers v. Baltimore
County, 718 F.3d 723,733-35 (4th Cir, 2013) (“[T]he absence of a judicial decision holding that it
is unlawful to use a Taser repeatedly and unnecessarily” on an unarmed, restrained, non-resisting
individual “does not prevent a court from denying a qualified immunity defense.”); Brockington
v. Boynkins, 637 F.3d 503, 508 (4th Cir. 2011) (“[I]t is not required that the exact conduct has been
                                                 30
       “The relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in the situation that

he confronted.” Saucier v. Katz, 533 U.S. State another way, an officer is deemed to “understand

that what he is doing violates” a clearly established rights when unlawfulness of his conduct is

apparent “in the light of pre-existing law.” Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct.

3034 (1987) Any reasonable officer in the position Sergeant Townsend and Officer Pickett would

have understood that the use of the L6 was unlawful in the circumstances of this case. Sergeant

Townsend issued the directive that Officer Pickett utilized the L6 if it looked like Plaintiff Dobbs

might attempt to reenter the apartment. Plaintiff Dobbs denies that he was outside of the apartment

at that point in time. Even, if we are to accept the testimony of the various officers involved in this

instance, there is no indication that Mr. Dobson actually initiated an effort to get back into the

apartment.

        Although the L6 is characterized in the Defendant’s Motion as a “less lethal” weapon, the

impact of the “plastic/rubber batons” was at the time of the subject occurrence commonly

understood to be more violent than other similarly designated weapons. See e.g. Phillips v.

Community Insurance Corp., 678 F.3d 513, 521 (7th Cir. 2012). Courts of appeals have observed

that baton launchers and similar “impact weapons employ a substantially greater degree of force

than other weapons categorized as ‘less lethal,’ such as pepper spray, tasers, or pain compliance

techniques.” Phillips v. Community Insurance Corp., 678 F.3d at 521.10 Sergeant Townsend


found unconstitutional in a previous case… Indeed, it is just common sense they continuing to
shoot someone who is already incapacitated is not justified under the circumstances.”)
10
   See also Deorle v. Rutherford, 272 F.3d 1272 (9th Cir. 2001) (an officer provided expert
testimony that a “Use of Force Continuum…would list an impact weapon high on the scheduled
of force” and that “[i]t would be unreasonable for an officer to use an impact weapon on an
unarmed person”); Thompson v. City of Chicago, 472 F.3d 444 (7th Cir. 2006) (officer testimony
regarding Chicago Police Department policies limiting the use of “impact weapons” to “high-
                                                  31
acknowledged that Howard County Tactical team members understood that the L6 baton rounds

could be fatal. Officer Pickett had testified that rounds were capable of being fired through solid

doors and that he had been expressly trained that they could only be permissibly fired upon a

subject whose conduct was escalating from active resistance to an overt assault.

         By their own admissions, Townsend and Pickett decided to fire potentially fatal rounds at

Plaintiff Dobbs at the first sign of passive resistance. The record supports a conclusion that they

subsequently elected to carry out this plan ten seconds after commands were issued to Plaintiff

Dobbs and while Plaintiff Dobbs was standing still and non-resistive. This conduct voids any

claim of qualified immunity in this case.11

         The manner in which the L6 was fired is also dispositive of qualified immunity. Officer

Pickett testified that he was trained that the head and neck were prohibited areas. Because the first

baton round fired at Plaintiff Dobbs struck him in the face and the second projectile struck him

about the sternum, it is apparent that the L6 was targeted in a manner that was contrary to training.




level, high-risk assailants” and describing such weapons as “unwarranted against a suspect
resisting arrest” by punching and struggling); and Mercado v. City of Orlando, 407 F.3d 1152
(11th Cir.) (observing that the SL6 weapon “is classified as a ‘less lethal’ munition, [but that
local] police regulations recognize that I can be used as a deadly weapon”).
11
  See Yates v. Terry, 817 F.3d 877 (4th Cir. 2016) (“The objective facts, when viewed in the light most favorable to
Yates as we must do at this point in the proceedings, show that he was neither a dangerous felon a flight risk nor an
immediate threat to Terry or anyone else,” therefore the use of a taser constituted excessive force); Brown v. City of
Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009) (law was sufficiently clear to inform reasonable officer "that it was
unlawful to catering nonviolent, suspected misdemeanant who was not fleeing resisting arrest, who posed little to no
threat to anyone’s safety, and whose only noncompliance with the officer's command was to disobey two orders to
end her phone call to 911 operator”); Giles v. Kearney, 571 F.3d 318, 327 (3rd Cir. 2009) (“No reasonable officer
could agree that striking and kicking a subdued, non-resisting inmate in the side, with force enough to cause a
broken rib and collapsed lung, was reasonable or necessary under established law.”); Valladares v. Cordero, 552
F.3d 384, 390 (4th Cir. 2009) (clearly unlawful to break jaw of suspect after he surrendered); Morelli v. Webster,
552 F.3d 12 (1st Cir. 2009) (clearly unlawful to use force that resulted in torn rotator cuff a woman who was
unarmed, nonviolent, and suspected of theft of $20.00); Reese v. Herbert, 520 7F. 3B 1253, 1274 (11th Cir. 2008)
(no particularized, pre-existing case law needed to inform officer that he is not entitled to qualified immunity for
severe beating of a restrained, nonresisting suspect); Hadley v. Guiterrez, 526 F.3d 1324, 1333 (11th Cir. 2008) (“We
hold that a handcuffed, nonresisting defendant's right to be free from excessive force was clearly established in
February 2002.”).

                                                         32
Even if this Honorable Court were to accept Office Pickett’s claim that he first targeted Plaintiff’s

gut and the baton that fractured his ribs caused the him to then bend over, there is no explanation

in this case as to why the second shot that followed was necessary. Pickett’s sole explanation is

that in some other situations a single rounded had not been effective, he is not offered any

explanation in this case as to why a second shot became necessary. Notably, at the time of this

occurrence there were cases from other jurisdictions establishing that Townsend and Pickett’s

conduct violated clearly established rights. See Glenn v. Washington County, 673 F.3d 864, 866,

873 (9th Cir. 2011) (reversing summary judgment for defendant officers who used beanbag shotgun

and semiautomatic weapon during encounter with intoxicated individual brandishing pocketknife);

Mercado v. City of Orlando, 407 F.3d 1152, 1156, 1160-61 (11th Cir. 2005) (reversing summary

judgment who, at close range, fired rubber baton at the head of plaintiff); Deorle v. Rutherford,

272 F.3d 1272, 1273 (9th Cir. 2001) reversing summary judgment for officer who had fired

beanbag round into face of unarmed individual approaching officer).

       Defendants also are not entitled to any qualified immunity with respect Plaintiff Dobbs’

Maryland Declaration of Rights claims. In Clea v. Baltimore, 312 Md. 662, 680-685 (1988), the

Court of Appeals explained:

                       There are sound reasons to distinguish actions to remedy
               constitutional violations from ordinary tort suits. The purpose of an
               ordinary tort suit is not specifically to protect individuals against
               government officials or to restrain government officials....
               On the other hand, constitutional provisions like Article 24 or 26 of
               the Maryland Declaration of Rights... are specifically designed to
               protect citizens against certain types of unlawful acts by government
               officials. To accord immunity to the responsible government
               officials, and leave an individual remediless when his constitutional
               rights are violated, would be inconsistent with the constitutional
               provisions. It would also... largely render nugatory the cause of
               action for violation of constitutional rights....




                                                 33
312 Md. At 684-8.

       D. State Common Law Claims

       Under Maryland law, a battery is an offensive touching without legal justification. Saba

v. Darling, 320 Md. 45, 49 (1990).

       The necessary elements of a false imprisonment claim is “a deprivation of the liberty of

another without his consent and without legal justification.” Montgomery Ward v. Wilson, 339

Md. 701, 721 (1995). “A police officer carrying out either an arrest under a warrant or a

warrantless arrest is not liable for false imprisonment in connection with that arrest if the officer

had legal justification to arrest under the circumstances.” Montgomery Ward, 339 Md. at 721.

The objective lawfulness of the arrest, rather than the good faith or reasonable belief of the

arresting officer, determines liability for the tort. See Great Atl. & Pac. Tea Co. v. Paul, supra,

256 Md. at 654, 261 A.2d at 738; Safeway Stores, Inc. v. Barrack, supra, 210 Md. at 173-174,

122 A.2d at 460; Fleisher v. Ensminger, supra, 140 Md. at 620, 118 A. at 159.

               “Thus, while the presence or absence of probable cause to believe
               that a crime was committed may be pertinent in some cases with
               regard to the lawfulness of the arrest, the actual element of the tort
               of false imprisonment is legal justification rather than probable
               cause. To the extent that the lawfulness of an arrest does not turn
               upon probable cause under Maryland law, probable cause will not
               be determinative of the legal justification issue in a false
               imprisonment action based on that arrest.”

Ashton v. Brown, supra, 339 Md. at 120.

       As set out above, the factual record in this case does not compel a conclusion that the

level of force Sergeant Townsend instructed Officer Pickett directed at Plaintiff Dobbs was

reasonable under the circumstances. Nor does the record evidence compel a singular conclusion t

that Officer Tippett lawfully arrested Plaintiff Dobbs. Defendants are accordingly not entitled to

summary judgment on Tyran Dobbs’ battery and false imprisonment claims.

                                                 34
III.   Conclusion

       There are genuine disputes of material fact in this case which preclude summary Judgment

with respect to Plaintiff Dobbs’ claims of Battery, False Imprisonment, for the violations of his

federal constitutional rights under 42 U.S.C. § 1983, and his claims for violations of Maryland

Declaration of Rights. The same disputes of fact vitiate the defendants’ respective claims of

qualified immunity.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court deny Defendants

Motion for Summary Judgment with respect to each of the claims referenced above, and grant such

further and additional relief as it deems to be necessary and appropriate.




                                                35
                                             Respectfully submitted,


                                             __________- s ____________________
                                             Anton L. Iamele, Federal Bar No. 14845
                                             201 North Charles Street, Suite 700
                                             Baltimore, Maryland 21201
                                             aiamele@iamelelaw.com
                                             Telephone: 410-779-6160
                                             Facsimile: 410-779-6161
                                             Counsel for Plaintiff Robin Ann Burkhart

                                    HEARING REQUEST

      Plaintiff hereby requests that a hearing be held on Defendants’ Motion for Summary
Judgment, and the instant Opposition to the same.


                                             ______- s- ____________________
                                             Anton L. Iamele

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 4th day of January, 2019, a copy of the foregoing
Opposition to Defendants’ Motion for Summary Judgment was transmitted by way of this
Court’s electronic filing system and posted sent by first-class, postage prepaid mail, to the
following:

       Cynthia G. Peltzman, Assistant County Solicitor
       Louis P. Ruzzi, Assistant County Solicitor
       Howard County Office of Law
       3450 Court House Drive
       Ellicott City, Maryland 21043


                                             ______- s- ____________________
                                             Anton L. Iamele




                                               36
